TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00220-CV



                                   In re Johnny Al Hunter


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


              Relator Johnny Al Hunter has filed a petition for a writ of mandamus. We deny the

petition for writ of mandamus. Tex. R. App. P. 52.




                                           Bob Pemberton, Justice

Before Justices Puryear, Pemberton and Waldrop

Filed: April 17, 2008